              Case 1:90-cv-05722-VM Document 1861 Filed 07/08/21 Page 1 of 3

                                        590 Madison Avenue, 20th Floor, New York, NY 10022-2524                               p212 223-4000       f212 223-4134




  Glen G. McGorty
  (212) 895-4246
  GMcGorty@crowell.com




                                                                        July 7, 2021

  BY HAND

  Honorable Victor Marrero
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, New York 10007-1312

                           Re:     United States v. District Council of the
                                   United Brotherhood of Carpenters, 90 Civ. 5722 (VM)

  Dear Judge Marrero:

          As Independent Monitor (“IM”) for the District Council of New York City and Vicinity of
  the United Brotherhood of Carpenters and Joiners of America (the “District Council”) and pursuant
  to Section 7(A) of the District Council’s Bylaws, I am writing to request the Court’s approval of
  the District Council’s revised Election Rules, a copy of which is attached hereto as Exhibit A, in
  advance of the upcoming officer election that is scheduled to begin on July 13, 2021.

         As background, the District Council membership elected its current Executive-Secretary
  Treasurer, Vice-President, Warden Conductor, and three (3) Trustees in 2017 for four (4) year
  terms that are set to expire at the end of this calendar year. The current President was elected
  pursuant to a special election in 2020, and is subject to the same term that is set to expire at the
  end of this calendar year. Each officer position is subject to reelection in 2021 and the revised
  Election Rules discussed below.

         In accordance with 5.j.vi of the 2016 Stipulation and Order, I have assessed the 2017
  Election Rules and proposed changes to those rules based upon consultation with and
  recommendation of the District Council. The revised Election Rules were published to the District
  Council membership on the District Council’s website on June 17, 2021 for a ten (10) day
  comment period that ended on June 27, 2021. My office received a few comments. I considered
  how best to address them and updated the revised rules as appropriate. I now request the Court’s
  approval of the revised Election Rules.



Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
              Case 1:90-cv-05722-VM Document 1861 Filed 07/08/21 Page 2 of 3




  Honorable Victor Marrero
  July 7, 2021
  Page 2


            For the Court’s convenience, the revisions from the prior 2017 Election Rules include:

           date modifications to reflect the 2021 calendar;
           clarifications to the requirements for eligibility to vote (see Section 1(3));
           an explanation of measures that will be put into place to address any COVID-related health
            concerns (see Section 1(3));
           approval for a member who meets eligibility requirements to simultaneously seek election
            to office in a local union and as an officer of the District Council, however, if such member
            wins election to both seats sought, that member must provide written notice refusing the
            local union position to his or her local union and to the IM within twenty-four (24) hours
            of the certification of the results for the District Council officer election (see Section 2(1));
           removal of the requirement for an Election Committee;
           defining “campaigning” under the Rules (see Section 3);
           requiring that andy nominated candidate who plans to access a restricted job site for
            campaigning activities must provide 48-hour notice to the IM and obtain assurance that
            other nominated candidates be provided access to such job site (see Section 3 (1)(B));
           requiring that nominated candidates employed by the District Council who plan to engage
            in any campaigning activities at a job site in connection with or adjacent to a Union-related
            meeting in which they are present in an official Union capacity must provide notice to the
            IM and obtain assurance that other nominated candidates be provided an opportunity to
            attend such meeting (see Section 3(1)(C));
           requiring that all nominated candidates employed by the District Council who visit any job
            sites in the course of their duties for non-campaign related purposes must accurately
            maintain their customary daily activity logs accounting for the time and date and location
            of those visits (see Section 3(1)(C));
           requiring that employees of the District Council maintain and submit to the IM a daily log
            on a weekly basis of all job site visits made during which they engage in campaigning
            activities (see Section 3(1)(C));
           generally updating the Election Rules including the introductory language to reflect recent
            Court Orders; and
           other minor changes.

        Should the Court have any questions or concerns, please contact the undersigned at Your
  Honor’s convenience.

                                                                                                Respectfully submitted,



                                                                                                Glen G. McGorty
                                                                                                Independent Monitor


Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
              Case 1:90-cv-05722-VM Document 1861 Filed 07/08/21 Page 3 of 3




  Honorable Victor Marrero
  July 7, 2021
  Page 3




  Enclosures.

            cc:            VIA E-MAIL

                           AUSA Benjamin Torrance
                           United States Attorney’s Office
                           Southern District of New York
                           86 Chambers Street, 3rd Floor
                           New York, New York 10007

                           James M. Murphy, Esq.
                           Spivak Lipton LLP
                           1700 Broadway
                           New York, New York 10019

                           Barbara S. Jones, Esq.
                           Bracewell LLP
                           1251 Avenue of the Americas
                           49th Floor
                           New York, New York 10020-1100




Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
